Curia.

By the sixth mode of gaining a settlement, as established by the statute of 1793, c. 34, any person being chosen, and actually serving one whole year in the office of constable, or collector of taxes, in any town or district, shall thereby gain a settle ment therein.
In this case, the pauper’s grandfather was, in the year 1795, chosen a collector of a certain school district in Sidney; and by the records, which have been recurred to by consent, it appears that he was sworn into office; and it is agreed that the warrant for collecting the tax was committed to him, and that he remained in the town, capable of executing the office, for more than a year.
But it is objected that he was not a collector within the meaning of the statute ; which, it is supposed, intended only the collector of state, town, and county taxes.
We see no reason, however, for thus restricting the term. The object of the legislature was, to give a settlement to such of the inhabitants as, by the suffrages of the town, should appear to be persons worthy of confidence, and of spfficient substance to have all the rights of habitancy. Towns may, and frequently do, elect more than one collector, and divide the taxes among them. They may commit the state tax to one, and the town tax to another ; and so they may, for convenience, appoint a collector for each school district. When thus appointed, these last are officers of the town, and receive their authority from the warrant of the assessors, in the same manner as other collectors.

Judgment affirmed.